Title: From Thomas Jefferson to Daniel Trump, 6 February 1803
From: Jefferson, Thomas
To: Trump, Daniel


          
            Dear Sir
            Washington Feb. 6. 1803
          
          Two or three years ago I informed you that mr Divers, a neighbor of mine, who was building a good house, would want his windows from you. he is much later about his building than was expected: however he is now ready for the windows. I must pray you therefore to have them executed according to the memorandum subjoined, and to forward them to Messrs. Picket, Pollard & Johnson Richmond for mr George Divers, and with as little delay as possible. mr Joseph [Higbee] of Philadelphia will recieve orders from mr Divers to pay for them as soon as delivered. let me pray you to have them done in the best [manner]. the circular windows you had made for me, [all gave way]. they have cost me a great deal of work in repaining, and I am afraid will [never] be made to stand at all. Accept my best wishes & respects.
          
            Th: Jefferson
          
          
            [8]. windows 9 f.—7 I. high, 3 f.—4¾ I. wide in the clear between the rabbets, divided into 3. [equal] sashes for each window, & glazed with best glass 12. by 18. I.
            9. circular sashes 3 f—6¾ I diameter finished. glazed with best glass.
            2. sashes 3 f—4¾ I square, to be placed over doors. glazed with 12. by 18. I. panes best glass.
            
            1. semicircular sash 4 f—3 I long on the straight edge when finished, being the half of a circle of 4 f—3 I diam. glazed with best glass.
            1. semicircular window sash 6 f—7 I long on the strait edge, glazed as above
            [all] the sashes to be 1½ I. thick, that being the width of the rabbets.
            24. panes window glass 12. by 10 I. for repaining
            1. pane plate glass 18[¾] by 22½ I. for the window of a carriage.
          
        